Order entered October 4, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00598-CV

                                  MARC HEALEY, Appellant

                                                V.

                             NATASHA HALL, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                            Trial Court Cause No. 92099-CC2

                                            ORDER
       Before the Court is appellant’s September 28, 2016 motion to compel the court reporter

to file the reporter’s record. On July 13, 2016, the Court ordered this appeal submitted without

the reporter’s record after appellant failed to provide proof of request for the reporter’s record

and written verification that he had paid the court reporter’s fee or been found entitled to proceed

without advance payment of costs. To date, appellant has not provided proof of payment of the

court reporter’s fee. Accordingly, we DENY appellant’s motion. Appellant’s brief on the merits

is due OCTOBER 11, 2016.



                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE